305 F.2d 754
Claire G. MENAGHAN, Appellant,v.Frederick J. LAWTON, Member United States Civil Service Commission, et al., Appellees.
No. 16724.
United States Court of Appeals District of Columbia Circuit.
Argued June 4, 1962.
Decided June 14, 1962.

Mr. Lewis Kates, Philadelphia, Pa., of the bar of the Supreme Court of Pennsylvania, pro hac vice, by special leave of court, with whom Mr. Ivan J. Potts was on the brief, for appellant. Mr. John E. McCollum, Washington, D. C., also entered an appearance for appellant.
Mr. Anthony G. Amsterdam, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson, Asst. U.S. Atty., were on the brief, for appellees.
Before WILBUR K. MILLER, Chief Judge, and DANAHER and WRIGHT, Circuit Judges.
PER CURIAM.


1
On February 6, 1959, the Internal Revenue Service filed with the Civil Service Commission an application for the disability retirement of Claire G. Menaghan, who had been a classified civil service employee of IRS since June 9, 1952. Supporting memoranda from Miss Menaghan's superiors were attached to the application.


2
After medical examinations and extensive administrative procedures with respect thereto, the appellant was retired for disability as of July 31, 1960, and annuity payments began to accrue on the following day. On October 19, 1960, Miss Menaghan sued the Civil Service Commission, the Secretary of the Treasury and the Commissioner of Internal Revenue, asking the court to declare her retirement void, and to order reinstatement and back pay. Summary judgment for the defendants was entered by the District Court. This appeal followed.


3
We have carefully examined the record and find no error affecting appellant's substantial rights.


4
Affirmed.